       Case 1:19-cv-06983-RA-SDA Document 69 Filed 09/01/21 Page 1 of 1



Evan S. Weiss
Attorney at Law
(404) 909-8100
eweiss@martensonlaw.com                                                                        ϵͬϭͬϮϬϮϭ
                                              August 31, 2021

Via ECF
The Hon. Stewart D. Aaron
United States District Court, Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:       Akeya Griffith v. Universal Protection Service, LLC, et al.
                  Civil Case No. 1:19-cv-6983-RA

Judge Aaron:

        This law firm represents Universal Protection Service, LLC d/b/a Allied Universal Security
Services (“Allied Universal”) in the above-captioned matter, and we write jointly with Plaintiffs.
As the Court is aware, the parties engaged in a mediation on August 5, 2021. On August 16, the
parties requested an adjournment of a previously scheduled for a conference with the Court to
permit the parties to continue settlement discussions. [Doc. 66.] The Court granted that request,
rescheduling the conference for September 2, 2021. [Doc. 67.]

        The parties have diligently and fruitfully continued settlement discussions since August 16
and continue to do so. The parties jointly request an additional adjournment to a date at the court’s
convenience later in September to permit to the parties to continue settlement discussions. This is
the parties’ third request for an adjournment of this conference. In addition to the above-described
adjournment, the parties previously requested an adjournment to accommodate scheduling of the
mediation. That request was granted on June 26, 2021. [Doc. 65.] The parties jointly propose any
time before noon on September 23 or on September 24 for a rescheduled conference.

                                                    Sincerely,
                                                    MARTENSON, HASBROUCK & SIMON LLP




                                                    Evan S. Weiss


     ZĞƋƵĞƐƚ'ZEd͘dŚĞƐƚĂƚƵƐĐŽŶĨĞƌĞŶĐĞĐƵƌƌĞŶƚůǇƐĐŚĞĚƵůĞĚĨŽƌ^ĞƉƚĞŵďĞƌϮ͕ϮϬϮϭŝƐ
     ŚĞƌĞďǇĂĚũŽƵƌŶĞĚƚŽdŚƵƌƐĚĂǇ͕^ĞƉƚĞŵďĞƌϮϯ͕ϮϬϮϭĂƚϭϭĂ͘ŵ͘^KKZZ͘
     ĂƚĞĚ͗^ĞƉƚĞŵďĞƌϭ͕ϮϬϮϭ




              2573 Apple Valley Road NE | Atlanta, Georgia 30319 | 404-909-8100 | martensonlaw.com
